 In the MatterofGREAT LAKES CARBON CORPORATION..andNATIONALCOUNCILOF GAS, COKE AND CHEMICALWORKERS, LOCAL 12327Case No. R-41172.-Decided September1'7, 194.2Jurisdiction:electrode manufacturing industry.Practice and Procedure:petitiondismissedwhere no question concerning repre-sentation existed; exclusive bargaining contract of reasonable durationheldto constitute a bar notwithstanding a considerable shift of membership fromcontracting to petitioning union.Mr. F. B. Thacher,of Niagara Falls, N. Y., for theCompany.Mr. David Diamond,of Buffalo,N. Y., for the National Council.Mr. Edward D. Flaherty,of Buffalo,N. Y., for the U. M. W.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by National Council of Gas, Coke, andChemical Workers, Local 12327, herein called the National Council,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Great Lakes Carbon Corporation,Niagara Falls, New York, herein called the Company, the National'Labor Relations Board provided for an appropriate hearing upon duenotic? before Peter J. Crotty, Trial Examiner.Said hearing washeld at Niagara Falls, New York, on August 13,.1942.The Company,the National Council, and United Mine Workers of America District50, Chemical Division, C. I. 0., herein called the U. M. W., appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence 'bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.44 N L R. B, No. 11.70 GREAT LAKES CARBON CORPORATIo71Upon Ithe entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYGreat Lakes Carbon Corporation is a Delaware corporation with aplace of business and plant, the only one involved in this proceeding,at NiagaraFalls,-New York,-where the Company -is engaged in themanufactureof graphite- and amorphous electrodes.- During the first6 months of 1942, the Company used at its Niagara Falls plant, raw-materials of a value in excess of $200,000, of which 90 percent wasshipped,to it from points outside the State of New York. During thesame period, the Company shipped from its Niagara Falls plant fin-ished products of value inexcess of$200,000, of which 90 percent was-shipped to points-outside the State of New York.The Company ad-mits that it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONScINVOLVEDNational Council of Gas, Coke and Chemical Workers and its local-12327, are unaffiliated labor organizations, admitting to membershipemployees of the Company.-United Mme Workers of America, District 50, Chemical Division,and its local 12327, are labor organizations admitting to membershipemployees of the Company.-III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn July 2 and 25, 1942, respectively, the National Council and theX. M. W. severally, requested that the Company bargain collectively.The Company declined to bargain with either union until certified bythe Board.,The U. M. W. contends that the present proceeding is barred byreason of a contract outstanding between the. Company and theU. M. W. The contract, which is an exclusive bargaining agreement- covering the Company's production and maintenance employees, wassigned on February 2, 1942, and will continue in -force until February2, 1943, subject to termination upon thirty (30) days' notice prior tothe expiration of the contract.On June 5,-1942, a portion of the mem-bership of the U. M. W. local at the Company's plant, voted to severrelations with the U. M. W. and to affiliate with the National Council.The National Council thereafter attempted to bargain with the Com-pany and also filed the present petition for certification.The U.M. W.,on the other hand, has since organized a new local and claimsthat it is entitled to enforce the contract as exclusive bargainingrepresentative. 72DECISIONS OF-NATIONAL LABOR RELATIONS BOARDInasmuch as it appears, that, nothwithstanding a considerable shiftof membership, the U. M. W. still retains as members a substantialnumber of employees sufficient to` administer the present contract withthe Company,' we are of opinion that the Board, in furtherance ofthe purposes of the Act to attain stabilized labor conditions in indus-try:through collective bargaining agreements,, should not proceed to:an investigation and certification of representatives during the 'termWe shall, accordingly, dismiss the petition of the National, Councilfor an investigation and certification of representatives.This dis-Missal, however, is without prejudice to the, right of the National Coun-.the. date on which the, contract will be renewed unless altered "or ter-minated in accordance with its provisions.Upon ,the basis of the' above findings of .fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo question concerning .the representation of employees of GreatLakes Carbon Corporation,, Niagara Falls, New York, exists withinORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby orders that the peti-tion for investigation and certification of representatives of employeesof Great Lakes Carbon Corporation, Niagara Falls, New York, filed,by National Council of Gas, Coke and Chemical Workers, Local 12327,be, and it hereby is dismissed.,MR. GERARD D. REILLY took no part in the consideration of the above,Decisionand Order.From the statement of the Regional Director and that of the Trial Examiner, both of,which were in evidence, it appears that while the 'National Council presented cards bear-ing apparently genuine signatures of 147 employees out of a total of 263 employees onthe pay roll of July 27, 1942, the U. i1I W also presented 82 cards beaung apparentlygenuine signatures of employees whose names are on the pay roll of July 27, 19422CfMatter of Douglas d Lomason CompanyandInternational Union, United Auto-mobileWorkers of America, affiliated with the C: 1.0., 34 N. L. R. B. 69 ,Matter ofConey Island IncorporatedandBuilding Service Employees International Union LocalNo.158,A, 36 N L. R'13. 53;Monarch Aluminum Mfg.Go. andInternational Union of Mine,'Mill & SmelterWorkers, C. 1.0 , 41 N. L R. B. 1.